Exhibit 10.1

 

AMENDMENT NO. 8 TO REVOLVING CREDIT AGREEMENT

 

                THIS AMENDMENT NO. 8 TO REVOLVING CREDIT AGREEMENT, dated as of
August 6, 2008, amends the Revolving Credit Agreement dated as of November 8,
2005, as amended by Amendment No. 1 to Revolving Credit Agreement dated as of
March 28, 2006, by Amendment No. 2 to Revolving Credit Agreement dated as of
May 11, 2006, by Amendment No. 3 to Revolving Credit Agreement dated as of
November 7, 2006, by Amendment No. 4 to Revolving Credit Agreement dated as of
July 31, 2007, by Amendment No. 5 to Revolving Credit Agreement dated as of
August 8, 2007, by Amendment No. 6 to Revolving Credit Agreement dated as of
November 6, 2007 and by Amendment No. 7 to Revolving Credit Agreement dated as
of March 31, 2008 (as so amended, the “Credit Agreement”), between Guaranty
Bancorp, a Delaware corporation (formerly known as Centennial Bank
Holdings, Inc.) (the “Borrower”), and U.S. Bank National Association (the
“Lender”).

 

RECITAL

 

                The Borrower and the Lender desire to amend the Credit Agreement
as provided below.

 

AGREEMENTS

 

                In consideration of the promises and agreements contained in the
Credit Agreement, as amended hereby, the Borrower and the Lender agree as
follows:

 

                1.             Definitions and References.  Capitalized terms
not otherwise defined herein have the meanings ascribed to them in the Credit
Agreement.  Upon the execution and delivery of this Amendment No. 8 to Revolving
Credit Agreement (“Amendment No. 8”) by the Borrower and the Lender, each
reference to the Credit Agreement contained in the Credit Agreement, the Note,
the Pledge Agreement or any other document relating thereto means the Credit
Agreement as amended by this Amendment No. 8.

 

                2.             Amendment to Credit Agreement.

 

(a)           The first sentence of section 1.2 of the Credit Agreement is
amended by deleting the amount “SEVENTY MILLION AND NO/100 UNITED STATES DOLLARS
($70,000,000)” and replacing it with the amount “FORTY MILLION AND NO/100 UNITED
STATES DOLLARS ($40,000,000)”.

 

 

--------------------------------------------------------------------------------


 

(b)           Subsection 5.4(e) of the Credit Agreement is amended to read as
follows:

 

                                (e)           Loan Loss Reserves.  The
Subsidiary Bank shall maintain loan loss reserves which, as of the last day of
each fiscal quarter of the Borrower, are not less than 60% of the aggregate
amount of the Subsidiary Bank’s non-performing loans.

 

(c)           Subsection 5.4(f) of the Credit Agreement is amended to read as
follows:

 

                                (f)            Return on Average Assets. 
Borrower’s consolidated net income shall be at least sixty-five hundredths of
one percent (0.65%) of its average assets, calculated as of the last day of each
fiscal quarter of Borrower, with (1) net income being determined for the
12-month period ending on the calculation date and (2) average assets being
equal to the average of all assets of the Borrower on the last day of each of
the four most recently ended fiscal quarters of the Borrower; provided, however,
that for purposes of determining return on average assets, customary and
reasonable, non-recurring expenses and charges shall be excluded, including but
not limited to goodwill impairment charges, severance and branch closure charges
and expenses and charges incurred in connection with a permitted acquisition or
public offering under Sections 5.1 and 5.6 hereof (e.g., intangible asset
amortization expense); provided further, however, that with respect to each
fiscal quarter of the Borrower ending on or after June 30, 2007, (i) the net
after tax effect of the addition to the Borrower’s reserve for loan losses of
$11,555,000 made during the Borrower’s fiscal quarter ended June 30, 2007,
(ii) the net after tax expense of $4,000,000 incurred in connection with the
settlement of the “Barnes action” referred to in Borrower’s 10-Q for the fiscal
quarter ended March 31, 2007 filed with the U.S. Securities and Exchange
Commission and (iii) the net after tax effect of the addition to the Borrower’s
reserve for loan losses of $5,000,000 made during the Borrower’s fiscal quarter
ended September 30, 2007, shall be disregarded in calculating the Borrower’s
consolidated net income.

 

                3.             Representations and Warranties; No Default.

 

                                (a)           The execution and delivery of this
Amendment No. 8 has been duly authorized by all necessary corporate action on
the part of the Borrower and does not violate or result in a default under the
Borrower’s Articles of Incorporation or By-Laws, any applicable law or
governmental regulation or any material agreement to which the Borrower is a
party or by which it is bound.

 

                                (b)           The representations and warranties
of the Borrower in the Credit Agreement, as amended hereby, are true and correct
in all material respects and, after

 

2

--------------------------------------------------------------------------------


 

giving effect to the amendments contained herein, no Event of Default or
Unmatured Event of Default exists.

 

                4.             Costs and Expenses.  The Borrower agrees to pay
to Lender all costs and expenses (including reasonable attorneys’ fees) paid or
incurred by Lender in connection with the negotiation, execution and delivery of
this Amendment No. 8.

 

                5.             Full Force and Effect.  The Credit Agreement, as
amended by this Amendment No. 8, remains in full force and effect.

 

 

GUARANTY BANCORP

 

 

 

BY

/s/ Paul. W. Taylor

 

 

Paul Taylor, Chief Financial Officer

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

BY

/s/ Michael T. Kozisek

 

 

Michael Kozisek, Senior Vice President

 

 

and Division Head

 

3

--------------------------------------------------------------------------------